Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6-Dec-2021 have been fully considered but they are not persuasive. The rejection under 35 U.S.C. 103 as being unpatentable over Rhodes (US 6273810) and Ozaki (US 7727171) has been maintained.
Applicant argues that the reference to Rhodes does not disclose a cavity or thoracic support structure having the structural dimensions and orientation in a thoracic region as claimed (pg. 8-9), and that the combination does not teach the limitations recited and would not yield the claimed structural configuration.  
In response to applicant’s argument, selecting a length and width of the first bladder area that is suitable for supporting the thoracic region of a user’s spine was determined to be a matter of design choice.  Rhodes discloses that the upper bladders (21), shown in fig. 1, are centrally located in the thoracic region of the backrest (col. 3: 57-60). The length of each bladder is its vertical dimension, which is aligned (parallel) with the central axis of the backrest. The bladder width is its horizontal dimension, which is perpendicular to and extending across the central axis. Rhodes shows, in fig. 5, a bladder configured to be a lateral support; thus, teaching that the length of a bladder can be designed to be greater than its width. Based on the structure Rhodes both shows and suggests, selecting a bladder length that is greater than a bladder width for a backrest pneumatic support in a thoracic region involves only routine skill in the art; .

Terminal Disclaimer
The terminal disclaimer filed on 12/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,328,829 has been reviewed and is NOT accepted.

The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  The power of attorney in this application, filed 05/08/2019, was not accepted because the revocation was not signed by the applicant, the assignee, or principal attorney (see PTO document N572 “Response- Re: Informal Power of Attorney (PTOL-308)”, mailed 12/09/2021).  See 37 CFR 1.32, for the requirements for proper filing of a power of attorney.
A power of attorney, in compliance with 37 CFR 1.32, should be filed; and the terminal disclaimer should be resubmitted (no addition TD fee is required). 

Election/Restrictions
Claims 8, 12 and 13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-11 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 6273810) in view of Ozaki (US 7727171).
Claim 1- Rhodes discloses the claim limitations as follows: a vehicle seat comprising a seatback (fig. 1) having a top, a bottom, a central axis extending between the top and the bottom (the seatback’s longitudinal dimension); and comprising a pneumatic thoracic support structure having a first bladder (21) selectively inflatable to provide a first area (see first top bladder 21 in thorax region col. 3: 57-60, fig. 1), and a second bladder (21) selectively inflatable to provide a second area disposed below the first area (see second top bladder 21, fig. 1). Rhodes teaches that it would be obvious to comprise the seatback with a cushion (fig. 6, 9) supporting the first and second bladders, wherein the cushion would be a foam cushion (84), and wherein a foam cushion would inherently possess a hardness suitable for supporting the weight of an occupant in a comfortable manner. Rhodes shows a bladder (86) apparently disposed within a recess of a seat support (88) and also teaches that the first bladder (21) is capable of being selectively inflatable to a pressure level that would yield a second 
Rhodes does not explicitly teach the seatback having a recess receiving the pneumatic support or disclose that the second hardness of the first bladder is higher than the first hardness of the cushion.
Ozaki discloses the claim limitations as follows: a seatback cushion (26) having a recess (37); and a pneumatic thoracic support structure (12) positioned within the recess of the cushion (fig. 1-2); wherein the cushion comprises an upper foam portion is disposed above the recess (37) along the central axis (fig. 2 shows the cushion has an upper portion that is disposed above the top recess 37), and a lower foam portion disposed below the recess along the central axis (fig. 2 shows the cushion has a lower portion that is disposed below the top recess 37, as well as below every recess 37); and wherein the pneumatic support comprises a first bladder (12a) selectively inflatable to provide a first area having a hardness higher than the hardness of the cushion. With reference to col. 4: 25-27 and col. 8: 36-52, Ozaki discloses that the seatback cushion (26/ 4) is comprised of a soft urethane foam possessing a certain deformability and 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seatback of Rhodes with a recessed inflatable bladder having a higher hardness, as taught by Ozaki, in order to provide a massage feature to the seatback while maintaining the comfort of the seatback during non-use of the bladder.

Claim 2- Rhodes and Ozaki teach the structure and function of the vehicle seat of claim 1, wherein Rhodes further teaches that the first area (of the thoracic bladder 21) is disposed between the center of the seatback and the upper one-third of the seatback (fig. 1) and Ozaki further teaches wherein the cushion would be 2 to 10 cm thick because the thickness of the structure (50/12a) is approximately the same as the diameter of the structure, which is 6 cm (fig. 5A-C, col. 6: ¶ 3), and the thickness of the cushion is approximately the thickness of the structure (fig. 7).  

Claim 4- Rhodes and Ozaki teach the vehicle seat of claim 2, and according to the teaching of Ozaki, wherein the second area (of second bladder 21) has a third hardness higher than the first hardness corresponding to the foam of the seatback cushion, and wherein the second area is disposed adjacent the first area (see Rhodes’ second top bladder 21, fig. 1). The applied pressure of the “pushed or pressed” operation taught by Ozaki (see col. 9: 15-29, 39-50) is considered to provide a hardness suitable for the massage function, wherein that hardness would obviously be higher than the first hardness.
Claim 5- Rhodes and Ozaki teach the vehicle seat of claim 4, wherein Ozaki teaches the dimension of the bladder (12a) is about 6 cm (col. 4: 51-53) corresponding to the recess (37), and Rhodes teaches the bladders (21) inflate to a pressure of 0.2-8 psi (col. 8: 12-15, incorporated US 6070942 discloses a pressure of about 3 psi). According to Rhodes teaching of a bladder shape that is substantially rectangular or square, and Ozaki’s teaching of a bladder with a dimension of 6 cm, it would have been obvious to a person of ordinary skill in the art to select a width of 5-20 cm and a length of 7-20 cm as claimed for their first bladder, and to select a width of 5-20 cm and a length of 3-10 cm as claimed for their second bladder. 

Claim 7- Rhodes and Ozaki teach the vehicle seat of claim 3, and Rhodes teaches the seatback would further comprise a trim material (82) covering the support structure and the seatback (14) is connected to a seat frame (12) adapted for mounting in a vehicle.  
Claims 10-11 - Rhodes and Ozaki teach the vehicle seat of claim 3, (according to Ozaki’s teaching) wherein a lowermost region of the recess (37) for the thoracic bladder (12a) is spaced from a bottom edge of the seatback by a portion of the seatback cushion (fig. 1 of Rhodes shows that the forward surface portion of the seatback comprising the lumbar bladders 20 spaces the lowermost region of the thoracic bladders 21 from the bottom edge of the seatback). 


Claims 15, 17-18, 21 - Rhodes discloses the claim limitations as follows: a vehicle seat comprising a seatback (fig. 1) having a top, a bottom, a central axis extending between the top and the bottom (the seatback’s longitudinal dimension); and comprising a pneumatic thoracic support structure having a first bladder (21) selectively inflatable to provide a first area (see first top bladder 21 in thorax region col. 3: 57-60, fig. 1), and a second bladder (21) selectively inflatable to provide a second area disposed below the first area (see second top bladder 21, fig. 1); wherein the first area is substantially located between the upper half and the upper third of the seatback. Rhodes teaches that it would be obvious to comprise the seatback with a cushion (fig. 6, 9) supporting the first and second bladders, wherein the cushion would be a foam cushion (84), and wherein a foam cushion would inherently possess a hardness suitable for supporting the weight of an occupant in a comfortable manner. Rhodes suggests, in fig. 1, that an upper foam portion is disposed above the top bladder (21) of the thoracic support structure. Rhodes shows a bladder (86) apparently disposed within a cavity of a seat support (88), wherein portions of the foam cushion (84) are adjacent the cavity; and also teaches that the first bladder (21) is capable of being selectively inflatable to a pressure level that would yield a second hardness of the first bladder (col. 6: 32-45). Rhodes shows a first bladder having a width greater than a length (fig. 1), and teaches that the bladders of the pneumatic structure may possess an alternate shape (fig. 5); 
Rhodes does not explicitly teach the seatback having a recess receiving the pneumatic support or disclose that the second hardness of the first bladder is 25-200% higher than the first hardness of the cushion.
Ozaki discloses the claim limitations as follows: a seatback cushion (26) having a cavity (37); and a pneumatic thoracic support structure (12) positioned within the cavity of the cushion (fig. 1-2); wherein the cushion comprises foam portions adjacent the cavity, the foam portions including an upper foam portion disposed above the cavity (37) along the central axis (fig. 2 shows the cushion has an upper portion that is disposed above the top cavity 37), and a lower foam portion disposed below the cavity along the central axis (fig. 2 shows the cushion has a lower portion that is disposed below the top cavity 37, as well as below every cavity 37); and wherein the pneumatic support comprises a first bladder (12a) selectively inflatable to provide a first area having a hardness higher than the hardness of the cushion. With reference to col. 4: 25-27 and col. 8: 36-52, Ozaki discloses that the seatback cushion (26/ 4) is comprised of a soft urethane foam possessing a certain deformability and compressibility that would be suitable for supporting an occupant during normal use of the seatback. Ozaki further discloses (see col. 9: 15-29, 39-50) that the bladder (12a) is operable to “push or press” the thoracic region of the occupant in order to provide a massaging effect.  As such, the 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seatback of Rhodes with a recessed inflatable bladder having a higher hardness, as taught by Ozaki, in order to provide a massage feature to the seatback while maintaining the comfort of the seatback during non-use of the bladder. With respect to the limitation “the second hardness being 25-200% higher than the first hardness”: according to Ozaki’s teaching of inflating the bladder to push into the upper body of the occupant, it follow that routine experimentation and customization would allow for the hardness ratio as recited. The precise hardness values are considered a matter of design choice and would be covered by the routine experimentation and variableness of the air controller (14) provided to adjust the hardness of the pneumatic thoracic support structure (col. 9: ¶ 2).

Claim 16 - Rhodes and Ozaki teach the vehicle seat of claim 15, (according to Ozaki’s teaching) wherein a lowermost region of the cavity (37) for the thoracic bladder (12a) is spaced from a bottom edge of the seatback by a portion of the seatback 

Claims 19-20 - Rhodes discloses the claim limitations as follows: a vehicle seat comprising a seatback (fig. 1) having a top, a bottom, a central axis extending between the top and the bottom (the seatback’s longitudinal dimension); and comprising a pneumatic thoracic support structure having a first bladder (21) selectively inflatable to provide a first area (see first top bladder 21, fig. 1), and a second bladder (21) selectively inflatable to provide a second area disposed below the first area (see second top bladder 21, fig. 1); wherein the first area is substantially located between the upper half and the upper third of the seatback. Rhodes teaches that it would be obvious to comprise the seatback with a cushion (fig. 6, 9) supporting the first and second bladders, wherein the cushion would be a foam cushion (84), and wherein a foam cushion would inherently possess a hardness suitable for supporting the weight of an occupant in a comfortable manner. Rhodes shows a bladder (86) apparently disposed within a cavity of a seat support (88), wherein portions of the foam cushion (84) are adjacent the cavity located between the midpoint and upper one-third of the seatback corresponding to the first bladder (21); and also teaches that the first bladder (21) is capable of being selectively inflatable to a pressure level that would yield a second hardness of the first bladder (col. 6: 32-45). Rhodes shows a first bladder having a width greater than a length (fig. 1), and teaches that the bladders of the pneumatic structure may possess an alternate shape (fig. 5); consequently, the dimensions of the bladder(s) 
Rhodes does not explicitly teach the seatback having a recess receiving the pneumatic support or disclose that the second hardness of the first bladder is 25-200% higher than the first hardness of the cushion.
Ozaki discloses the claim limitations as follows: a seatback cushion (26) having a cavity (37), and a pneumatic thoracic support structure (12) positioned within the cavity of the cushion (fig. 1-2), the cavity located between the midpoint and upper one-third of the seatback such that a lowermost region of the cavity is spaced from a bottom edge of the seatback; wherein the pneumatic support comprises a first bladder (12a) selectively inflatable to provide a first area having a hardness higher than the hardness of the cushion. With reference to col. 4: 25-27 and col. 8: 36-52, Ozaki discloses that the seatback cushion (26/ 4) is comprised of a soft urethane foam possessing a certain deformability and compressibility that would be suitable for supporting an occupant during normal use of the seatback. Ozaki further discloses (see col. 9: 15-29, 39-50) that the bladder (12a) is operable to “push or press” the thoracic region of the occupant in order to provide a massaging effect.  As such, the applied pressure of the “pushed or pressed” operation recited is considered to provide a hardness suitable for the massage function, wherein that hardness would obviously be higher than the hardness corresponding to the foam of the seatback cushion. Ozaki teaches positioning the bladder (12a) within the cavity (37), and providing the selective inflation of the bladder, 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seatback of Rhodes with a recessed inflatable bladder having a higher hardness, as taught by Ozaki, in order to provide a massage feature to the seatback while maintaining the comfort of the seatback during non-use of the bladder. With respect to the limitation “the second hardness being 25-200% higher than the first hardness”: according to Ozaki’s teaching of inflating the bladder to push into the upper body of the occupant, it follow that routine experimentation and customization would allow for the hardness ratio as recited. The precise hardness values are considered a matter of design choice and would be covered by the routine experimentation and variableness of the air controller (14) provided to adjust the hardness of the pneumatic thoracic support structure (col. 9: ¶ 2).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-5, 7, 14, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,328,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims recite the same subject matter found in the application claims.
Re application claim 1: patent claim 1 recites all the limitations in this claim.
Re application claim 2: patent claim 1 recites the limitation in this claim.
Re application claim 3: patent claims 1 and 2 recite all the limitations in this claim.
Re application claim 4: patent claim 1 recites the limitations in this claim.
Re application claim 5: patent claims 1 and 3 recite all the limitations in this claim.
Re application claim 7: patent claims 1-2 and 4-5 recite all the limitations in this claim.
Re application claim 14: patent claims 1-2 and 6 recite all the limitations in this claim.
Re application claim 15: patent claim 7 recites all the limitations in this claim.
Re application claim 17: patent claim 7 recites all the limitations in this claim.
Re application claim 18: patent claim 7 recites all the limitations in this claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636